Title: From Thomas Jefferson to Thomas Paine, 23 July 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris July 23. 1789.

I wrote you on the 11th. 13th. and 17th. instant. Last night yours of the 13th. came to hand. It has been long on the way. I am sorry that I am not able myself to accomodate you with the exchange of money in Europe for money in America: because on the contrary I need remittances from America. I will speak to Mr. Morris and if he can answer your purpose, I will write you by post, or he will tell you so himself, as he sets out in a few days for London. I should have supposed Mr. Parker, who is with you, could put you into the way of doing this.—Yesterday Monsr. Foulon one of the late obnoxious ministry was brought here from the country, where he had been taken, as is said by his own tenants. He was hung by the mob, his head severed, and his body dragged through the principal streets. In the night was brought also Monsr. Bertier de Chauvigny, Intendant of Paris. He had been taken at Compiegne, and a body of 200 horse sent hence for him. He was massacred as soon as he arrived. I still hope that nothing will revive the tumults but the possession of those obnoxious characters, and probably the examples already made will teach them to keep out of the way. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

